Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule prohibiting inmates from possessing weapons after a search uncovered two sharpened ice-pick-type instruments taped under the bars of petitioner’s cell. Petitioner contends that the record does not support the determination. *676We disagree. The detailed misbehavior report, the testimony of the correction officers who participated in the search and the photograph of weapons constitute substantial evidence in support of the determination (see, Matter of Brown v Coombe, 241 AD2d 644). Although petitioner denied that the weapons were his, we note that an inference of possession arises whenever weapons are found in an area under an inmate’s control (see, Matter of Emmons v Selsky, 240 AD2d 786; Matter of Mitchell v Coombe, 238 AD2d 648). In any event, petitioner’s contention presented a credibility issue for the Hearing Officer to resolve (see, Matter of Emmons v Selsky, supra). Petitioner’s remaining claim of Hearing Officer bias has been examined and found to be without merit.
Mikoll, J. P., White, Peters, Spain and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.